Case: 13-12876   Date Filed: 06/12/2014   Page: 1 of 20


                                                         [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12876
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:11-cv-01449-WMA


ARETHA M. EDWARDS,

                                                           Plaintiff-Appellant,


                                 versus



NATIONAL VISION INC.,

                                                          Defendant-Appellee,



AMERICA'S BEST CONTACTS & EYEGLASSES,

                                                                    Defendant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (June 12, 2014)
               Case: 13-12876       Date Filed: 06/12/2014      Page: 2 of 20


Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

                                               I.

       This is an employment discrimination case brought by Aretha Edwards

against her former employer, National Vision, Inc. (“NVI”). 1 Her complaint,

framed in seven counts, alleged the following. Count One, entitled “Race

Discrimination and Harassment Claims” and brought under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 20003-3(a), and 42 U.S.C. § 1981, alleged that

Edwards, who is black, was qualified to perform her job duties and for the

promotion she sought, the Assistant Contact Lens Manager (“Assistant Manager”)

position, and that NVI denied the promotion, filling it with a less-qualified white

person. Count One also alleged subjected her to a hostile work environment due to

her race.

       Count Two, entitled “Retaliation,” brought under § 1981 and Title VII,

alleged that NVI retaliated against her after she complained about promotion and

hiring practices based on race and age.

       Count Three, entitled “Negligent and Wanton, Hiring, Training, Supervision,

and Retention” and brought under Alabama law, alleged that NVI knew about




       1
          NVI, a national retail firm, acquired America’s Best Contacts & Eyeglasses. We refer
to the two firms as NVI.
                                               2
              Case: 13-12876    Date Filed: 06/12/2014    Page: 3 of 20


Edwards’s complaints and failed to discipline the employees who were

discriminating and retaliating against her.

      Count Four, entitled “Intentional Infliction of Emotional Distress” and

brought under Alabama law, alleged that the NVI employees discriminatory and

retaliatory conduct caused her emotional distress.

      Count Five, entitled “Family and Medical Leave Act” (“FMLA”), 29 U.S.C.

§ 2615(a), alleged that NIV opposed her leave under the Act and then retaliated

against her for taking leave.

      Count Six, entitled “Invasion of Privacy and brought under Alabama law,

alleged that NIV’s employees’ conduct invaded her privacy, and

      Count Seven, entitled “Constructive Discharge” and brought under Alabama

law, alleged that NIV’s employees’ conduct effectively caused the termination of

her employment.

                                          II.

      Following extensive discovery, NIV filed a motion for summary judgment

on all claims, and the District Court granted the motion. Edwards appeals, arguing

that the summary judgment should be vacated and the case remanded for trial

because the district court (1) abused its discretion by concluding that statements

made to her by her supervisor, Louise Moore, concerning a racial motive for

promoting Victoria Alberson rather than her to the position of Assistant Manager,


                                          3
              Case: 13-12876    Date Filed: 06/12/2014    Page: 4 of 20


were inadmissible hearsay; (2) abused its discretion by striking Victoria Alberson’s

declaration; (3) erred by relying on NVI’s argument that she could not establish

that Alberson was equally or less-qualified for the Assistant Manager position,

despite the fact that the District Manager indicated that she was not promoted

because she did not apply for a promotion; (4) erred by granting summary

judgment in favor of NVI on her Title VII race discrimination claims for NVI’s

failure to promote her in December 2007 and February 2008 because she failed to

timely file with the Equal Employment Opportunity Commission (“EEOC”); (5)

erred in granting summary judgment in favor of NVI on her race discrimination

claims, pursuant to U.S.C. § 1981, because she failed to file within the statute of

limitations; (6) erred by granting summary judgment in favor of NVI on her FMLA

claim; (7) erred by granting summary judgment in favor of NVI on her retaliation

claim; (8) erred by granting summary judgment in favor of NVI on her racial

harassment claim; (9) erred by granting summary judgment in favor of NVI on her

state law claims of negligent hiring, retention, training, and supervision, and claim

of invasion of privacy.

      We review a district court’s grant of summary judgment de novo, viewing all

evidence and factual inferences in favor of the non-moving party. Rojas v.

Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002). We can affirm a district court’s

decision on any adequate ground. Wright v. AmSouth Bancorporation, 320 F.3d


                                          4
              Case: 13-12876    Date Filed: 06/12/2014    Page: 5 of 20


1198, 1203 n.3 (11th Cir. 2003); see also Cuddeback v. Florida Bd. Of Educ., 381

F.3d 1230, 1235-36 (11th Cir. 2004) (holding that we may affirm a district court’s

grant of summary judgment based on a failure to establish pretext even where the

district court only addressed the issue of establishment of a prima facie case).

      Summary judgment is appropriate when the moving party meets its burden

of production, demonstrating that no genuine issue of any material fact exists, and

the non-moving party fails to present evidence showing that a reasonable jury

could find in its favor. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008).

“[M]ere conclusions and unsupported factual allegations are legally insufficient to

defeat a summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th

Cir. 2005). With these standards in hand, we address the arguments listed above

by number.

       (1) Statements made by Moore to Edwards concerning a racial motive for
failing to promote Edwards

      A district court’s evidentiary rulings are reviewed for an abuse of discretion.

Proctor v. Fluor Enter., Inc., 494 F.3d 1337, 1349 n.7 (11th Cir. 2007). As a

general matter, the court should not consider inadmissible hearsay in passing on a

motion for summary judgment. Macuba v. Deboer, 193 F.3d 1316, 1322-25 (11th

Cir. 1999). The court may consider a hearsay statement, though, if the statement

could be “reduced to admissible evidence at trial.” Id. at 1323. Hearsay is “a

statement, other than one made by the declarant while testifying at trial or hearing,
                                          5
               Case: 13-12876      Date Filed: 06/12/2014   Page: 6 of 20


offered in evidence to prove the truth of the matter asserted.” Fed. R. Evid. 801(c).

“Hearsay within hearsay is not excluded under the hearsay rule if each part of the

combined statements conforms with an exception to the hearsay rule provided in

these rules.” Fed. R. Evid. 805.

        Under Rule 801(d)(2), admissions of a party opponent are admissible. Fed.

R. Evid. 801(d)(2). “[A] statement by the party’s agent or servant concerning a

matter within the scope of the agency or employment, made during the existence of

the relationship [ ] is deemed an admission by a party opponent.” Zaben v. Air

Products & Chemical, Inc., 129 F.3d 1453, 1456 (11th Cir. 1997); see also Fed. R.

Evid. 801(d)(2)(D). “[S]tatements made by a supervisory official who plays some

role in the decision making process are generally admissible.” Zaben, 129 F.3d at

1456.

        The statements in question here constitute hearsay within hearsay. Edwards

offered statements in her deposition and declaration that were made by Moore.

Moore’s statements referred to unidentified third parties who said they wanted to

hire someone white for the Assistant Manager position. These third-party

statements were not admissible under any exception to the hearsay rule. Because

Moore’s statement (based on what the third parties said) and the third parties’

statement did not fall within an exception to the hearsay rules, the statements were




                                            6
              Case: 13-12876     Date Filed: 06/12/2014    Page: 7 of 20


not admissible, and the court did not abuse its discretion in striking the statements

as inadmissible hearsay. Accordingly, we affirm with respect to this issue.

       (2) Striking Victoria Alberson’s declaration

       We review a district court’s ruling regarding discovery for abuse of

discretion. Benson v. Tocco, 113 F.3d 1203, 1208 (11th Cir. 1997). Under Federal

Rule of Civil Procedure 26(e), a party who has made a disclosure under Rule 26(a)

or who has responded to a request for admission must supplement or correct its

disclosure in a timely manner if the party learns that in some material respect the

disclosure is incomplete, and if the additional information has not otherwise been

made known to the other parties during the discovery process or in writing. Fed.

R. Civ. P. 26(e). “If a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

was substantially justified or is harmless.” Fed. R. Civ. P. 37(c).

       Edwards concedes that she did not produce Alberson’s declaration and does

not offer any explanation for her failure to produce it. The declaration was not

harmless because it contained significant information that was relevant to whether

NVI discriminated and retaliated against Edwards. We find no abuse of discretion

in the court’s decision to strike the declaration and therefore affirm with respect to

this issue.


                                           7
              Case: 13-12876    Date Filed: 06/12/2014    Page: 8 of 20


      (3) Reliance on NVI’s Argument that Edwards cannot establish that
Alberson was equally or less-qualified for the Assistant Manager position

      Title VII prohibits an employer from discriminating against an individual on

the basis of that individual’s race. 42 U.S.C. § 2000e-2(a)(1). Where a Title VII

claim relies on circumstantial evidence, courts often apply the framework set forth

in McDonnell Douglas Corp., 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).

See Brooks v. Cnty. Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160, 1162 (11th

Cir. 2006). Under the McDonnell Douglas framework, the plaintiff has the initial

burden of establishing a prima facie case of discrimination. See Brooks, 446 F.3d

at 1162. In the failure-to-promote context, the prima facie case consists of

showing the following elements: (1) that the plaintiff belongs to a protected class;

(2) that she applied for and was qualified for a promotion; (3) that she was rejected

despite her qualifications; and (4) that another equally or less- qualified employee

outside her class was promoted. Brown v. Ala. Dept. of Transp., 597 F.3d 1160,

1174 (11th Cir. 2010).

      Edwards misunderstands the nature of NVI’s arguments on appeal and the

requirements for establishing a prima facie case under McDonnell Douglas. She

bore the initial burden of establishing a prima facie case. Brown, 597 F.3d at 1174.

In the failure-to-promote context, she had to establish four elements, including that

another equally or less-qualified employee outside her class was promoted. Id.

She failed to establish that NVI promoted an equally or less-qualified employee
                                          8
              Case: 13-12876     Date Filed: 06/12/2014    Page: 9 of 20


outside of her class, and therefore, did not meet her burden. See Brown, 597 F.3d

at 1174. The fact that NVI had a legitimate, nondiscriminatory reason for not

promoting Edwards, does not preclude NVI from arguing on appeal that she failed

to establish a prima facie case. Thus, to the extent the district court based its

summary judgment decision on her failure to show that Alberson was equally or

less qualified, it did not err in doing so. Accordingly, we affirm with respect to

this issue.

       (4) Failure to timely file with the EEOC

       Title VII prohibits an employer from discriminating against an individual on

the basis of that individual’s race. 42 U.S.C. § 2000e-2(a)(1). In order to file a

claim for discrimination under Title VII, the plaintiff must first exhaust her

administrative remedies, beginning with the filing of a charge of discrimination

with the EEOC. Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir.

2001). For a charge to be timely in a non-deferral state, such as Alabama, a

plaintiff must file an employment discrimination charge with the EEOC within 180

days after the date of the alleged discrimination. 42 U.S.C. § 2000e-5(e)(1), see

Wilkerson, 270 F.3d at 1317; Hipp v. Liberty National Life Ins. Co., 252 F.3d

1208, 1214 n.2, 1220 (11th Cir. 2001).

       With respect to Edwards’s claim of NVI’s failure to promote her in

December 2007 and February 2008, the district court properly concluded that these


                                           9
              Case: 13-12876     Date Filed: 06/12/2014    Page: 10 of 20


claims were time-barred because they occurred more than 180 days before she

filed her EEOC charge in November 2008. Accordingly, we affirm with respect to

this issue.

              (5) The § 1981 claims are time-barred

       Under 42 U.S.C. § 1981, “[a]ll persons . . . shall have the same right . . . to

make and enforce contracts . . . as is enjoyed by white citizens . . . .” 42 U.S.C.

§ 1981 (1990) (amended 1991). In 1981, the Supreme Court concluded that

§ 1981 “cover[ed] only conduct at the initial formation of the contract and conduct

which impairs the right to enforce contact obligations through legal process.” See

Patterson v. McLean Credit Union, 491 U.S. 164, 179, 109 S.Ct. 2363, 2374, 105

L.Ed.2d 132 (1989) (articulating the pre-1991 standard under § 1981). A

promotion claim was actionable under § 1981 only where a promotion rose “to the

level of an opportunity for a new and distinct relation between the employee and

the employer . . . .” See Patterson, 491 U.S. at 185, 109 S.Ct. at 2377 (articulating

the pre-1991 standard for an failure-to-promote claim to be cognizable under

§1981), superseded by statute as stated in Jones v. R.R. Donnelley & Sons Co., 541

U.S. 369, 383, 124 S.Ct. 1836, 1846, 158 L.Ed.2d. 546 (2004). In 1991,

Congress amended § 1981 to provide for “the enjoyment of all benefits, privileges,

terms, and conditions of the contractual relationship.” 42 U.S.C. § 1981(a), (b).




                                           10
             Case: 13-12876     Date Filed: 06/12/2014   Page: 11 of 20


      Section 1981 does not contain an express statute of limitations. See 42

U.S.C. § 1981. Prior to 1990, federal courts applied the most analogous state

statute of limitations. Goodman v. Lukens Steel Co., 482 U.S.C. 656, 660, 107

S.Ct. 2617, 2620, 96 L.Ed.2d 572 (1987) (partially superseded by the enactment of

42 U.S.C. § 1658); see also Moore v. Liberty Nat’l Life Ins. Co., 267 F.3d 1209,

1219 (11th Cir. 2001) (applying Alabama’s two-year statute of limitations to a

§ 1981 claim). Under 28 U.S.C. § 1658, a four-year statute of limitations is

provided for claims arising under an act of Congress enacted after December 1,

1990, that did not include a statute of limitations. 28 U.S.C. § 1658; see Jones,

541 U.S. at 371, 124 S.Ct. at 1839. For causes of action existing before the 1990

enactment, the practice of borrowing the state statute of limitations applies. See 28

U.S.C. § 1658; Jones, 541 U.S. at 371, 124 S.Ct. at 1839. If the plaintiff’s claim

against the defendant was made possible by a post-1990 enactment, the cause of

action is governed by § 1658’s four-year statute of limitations. Jones, 541 U.S. at

382, 124 S.Ct. at 1845.

      Edwards’s § 1981 claims are governed by a two-year statute of limitations.

She filed her claims outside of that time period. Moore, 267 F.3d at 1219.

Therefore, the district court did not err in concluding that Edwards’s § 1981 claims

were time-barred. Accordingly, we affirm with respect to this issue.

      (6) FMLA claim


                                         11
             Case: 13-12876    Date Filed: 06/12/2014   Page: 12 of 20


      Under the FMLA, “an eligible employee shall be entitled to a total of 12

work weeks of leave during any 12-month period” for any one of several reasons,

including “a serious health condition that makes the employee unable to perform

the functions of the position of such employee.” 29 U.S.C. § 2612(a)(1)(D). To be

“eligible,” an employee must have worked for the employer for at least 12 months

and 1,250 hours during the previous 12-month period. Id. § 2611(2)(A). The

FMLA “creates a private right of action to seek equitable relief and money

damages against employers who ‘interfere with, restrain, or deny the exercise of or

the attempt to exercise’ FMLA rights.” Hurlbert v. St. Mary’s Health Care Sys.,

Inc., 439 F.3d 1286, 1293 (11th Cir. 2006) (quoting 29 U.S.C. § 2615(a)(1)).

There are two types of claims under the FMLA: interference claims, in which an

employee asserts that her employer denied or otherwise interfered with her

substantive rights under the Act, and retaliation claims, in which an employee

asserts that her employer discriminated against her because she engaged in activity

protected by the Act. Id.

      To establish an interference claim, an employee need only demonstrate by a

preponderance of the evidence that she was entitled to the benefit denied. Id.

“[T]he FMLA scheme intends that a determination as to FMLA eligibility be made

as of the date the FMLS leave is to start.” See Pereda v. Brookdale Senior Living

Comm., Inc., 666 F.3d 1269, 1274 (11th Cir. 2012). “[B]ecause the FMLA


                                         12
             Case: 13-12876     Date Filed: 06/12/2014    Page: 13 of 20


requires notice in advance of future leave, employees are protected from

interference prior to the occurrence of a triggering event.” Id. at 1275. In Pereda,

we concluded that, because the statute contemplates notice of leave in advance of

becoming eligible, the FMLA regulatory scheme must necessarily protect

pre-eligible employees . . . who put their employers on notice of a post-eligibility

leave request.” “[A] pre-eligible employee has a cause of action if an employer

terminates her in order to avoid having to accommodate that employee with

rightful FMLA rights once that employee become eligible.” Id. To establish a

prima facie case of retaliation, the plaintiff must show that: (1) she engaged in

statutorily protected activity; (2) she experienced an adverse employment action;

and (3) there is a causal connection between the protected activity and the adverse

action. Id. at 1297.

      Edwards failed to show that she worked the number of hours required to be

entitled for FMLA leave. Furthermore, she failed to show that NVI reduced her

hours in order to avoid having to accommodate her with rightful FMLA rights by

keeping her from becoming eligible for these rights. See Perada, 666 F.3d at

1275; Hurlbert, 439 F.3d at 1293. Her retaliation claim failed because she could

not show a causal connection between the reduction of her hours and her protected

activity. Based on these considerations, the district court did not err in granting




                                          13
              Case: 13-12876    Date Filed: 06/12/2014   Page: 14 of 20


summary judgment to NVI on Edwards’s FMLA claim. Accordingly, we affirm

with respect to this issue.

      (7) Retaliation

      Under 42 U.S.C. § 2000e-3(a), an employer may not discriminate against

any employee because she has opposed any practice made an unlawful

employment practice by this subchapter, or because she has made a charge or

participated in any manner in an investigation, proceeding, or hearing under this

subchapter. 42 U.S.C. § 2000e-3(a).

      When considering a motion for summary judgment based on retaliation that

involves circumstantial evidence, we analyze the case using the shifting framework

set out in McDonnell Douglas Corp., 411 U.S. 792, 93 S.Ct. 1817; see Wright v.

Southland Corp., 187 F.3d 1287, 1305 (11th Cir. 1999) (holding that the

McDonnell Douglas analytic framework applies to retaliation claims). A plaintiff

may establish a claim of retaliation under Title VII by proving that: (1) she

engaged in statutorily protected activity; (2) she suffered a materially adverse

action; and (3) there was a causal connection between the protected activity and the

adverse action. See Butler v. Ala. Dep’t of Transp., 536 F.3d 1209, 1212-13 (11th

Cir. 2008).

      In a retaliation case, a materially adverse action is one that “might have

dissuaded a reasonable worker from making or supporting a charge of


                                          14
             Case: 13-12876     Date Filed: 06/12/2014   Page: 15 of 20


discrimination.” Burlington Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53,

68, 126 S.Ct. 2405, 2415, 165 L.Ed.2d 345 (2006). The acts must be significant

rather than trivial. Id., 126 S.Ct. at 2415. “An employee’s decision to report

discriminatory behavior cannot immunize that employee from those petty slights or

minor annoyances that often take place at work.” Id., 126 S.Ct. at 2415. In

Crawford, we concluded that an employee, who received an unfavorable

performance review that deprived her of receiving a merit pay increase, suffered an

adverse action. 529 F.3d at 974.

      A plaintiff may satisfy the causation element by showing that the protected

activity and the adverse action were not “completely unrelated.” Higdon v.

Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). This element is satisfied if the

plaintiff shows that the decisionmaker was aware of the protected activity and that

there is “a close temporal proximity between this awareness and the adverse . . .

action.” Id. “The cases that accept mere temporal proximity between an

employer’s knowledge of protected activity and an adverse employment action as

sufficient evidence of causality to establish a prima facie case uniformly hold that

the temporal proximity must be ‘very close.’” Clark County Sch. Dist. v. Breeden,

532 U.S. 268, 273, 121 S.Ct. 1508, 1511, 149 L.Ed.2d 509 (2001) (citing with

approval decisions holding that a three to four month disparity is insufficient to

establish a causal connection). “[I]n the absence of any other evidence of


                                          15
             Case: 13-12876     Date Filed: 06/12/2014   Page: 16 of 20


causation,” a three-month proximity “between a protected activity and an adverse

employment action is insufficient to create a jury issue on causation.” Drago v.

Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006); see also Higdon, 393 F.3d at

1220-21 (holding that, by itself, three months was insufficient to prove causation,

but noting a previous holding that one month is “not too protracted”).

      Edwards engaged in protected activity when she complained to Human

Resources and when she filed her EEOC charge. The following actions Edwards

cited were not materially adverse: (1) Moore assigning her cleaning duties; (2)

Moore assigning her more patients than other employees; (3) Moore telling other

employees not to talk to her; (4) denial of her request for leave; (5) Moore and the

District Manager writing her up; and (2) Moore placing her on the first

Performance Improvement Plan. Edwards did not present evidence that she was

materially and adversely affected; for example, she did not indicate that she

suffered a decrease in salary. See Crawford, 529 F.3d at 974; Burlington Northern

and Santa Fe Ry. Co., 548 U.S. at 68, 126 S.Ct. at 2415.

      Although the district court concluded that none of the actions cited by

Edwards were materially adverse, the following actions may be materially adverse

because of the effect on her job, including that: (1) the District Manager and Moore

gave her lower scores on her Performance Appraisal, which resulted in a smaller

raise; (2) Moore placed her on a second Performance Improvement Plan, which


                                         16
             Case: 13-12876      Date Filed: 06/12/2014    Page: 17 of 20


resulted in the suspension of incentives; (3) her hours were reduced, which resulted

in less pay; and (4) she was asked not to return to work until further notice, which

affected her ability to earn a living. See Burlington Northern and Santa Fe Ry.

Co., 548 U.S. at 68, 126 S.Ct. at 2415; Crawford, 529 F.3d at 974. However, each

of these actions occurred several months after Edwards’s protected activity; hence,

she could not rely on temporal proximity to show a causal connection. Because

she presented no other evidence to show a causal connection between her protected

activity and the actions, she failed to establish a prima facie case of retaliation.

Accordingly, the district court did not err in granting summary judgment on her

retaliation claim. Wright, 320 F.3d at 1203 n.3; see also Cuddeback v. Florida Bd.

Of Educ., 381 F.3d at 1235-36 (holding that we may affirm a district court’s grant

of summary judgment based on a failure to establish pretext even where the district

court only addressed the issue of establishment of a prima facie case).

      (8) Racial Harassment

      Although Title VII does not expressly mention racial harassment, the

statutory phrases, “terms, conditions, or privileges” and “unlawful employment

practices” have been interpreted to include discriminatorily hostile or abusive

environment claims. See Mendoza v. Borden, Inc., 195 F.3d 1238, 1244-45 (11th

Cir. 1999) (en banc); National R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

115-16, 122 S.Ct. 2061, 2073-74, 153 L.Ed.2d 106 (2002). In order to establish a


                                           17
             Case: 13-12876     Date Filed: 06/12/2014    Page: 18 of 20


hostile-work-environment claim, a plaintiff may show that (1) she belongs to a

protected group, (2) she has been subject to unwelcome harassment, (3) the

harassment was based on a protected characteristic, such as race, (4) the

harassment was sufficiently severe or pervasive to alter the terms and conditions of

employment and create a discriminatory abusive working environment, and (5) the

employer is responsible for such environment under either a theory of vicarious or

of direct liability. See Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275

(11th Cir. 2002).

      There was no admissible evidence to support Edwards’s assertion that she

was harassed based on her race; thus, the district court did not err in granting

summary judgment to NVI on Edwards’s racial harassment claim. Miller, 277

F.3d at 1275. Accordingly, we affirm with respect to this issue.

      (9) State Law Claims

      Negligent Hiring, Retention, Training, and Supervision

      “[I]mplicit in the tort of negligent hiring, retention, training and supervision

is the concept that, as a consequence of the employee’s incompetence, the

employee committed some sort of act, wrongdoing or tort that caused the

plaintiff’s injury.” Jones Exp., Inc. v. Jackson, 86 So.3d 298, 305 (Ala. 2010); see

also Stevenson v. Precision Standard, Inc., 762 So.2d 820, 825 (Ala. 1999)

(declining to recognize a cause of action based on an employer’s negligence or


                                          18
             Case: 13-12876     Date Filed: 06/12/2014    Page: 19 of 20


wantonness in investigating a claim, independent of proof of wrongful conduct of

an employee). Edwards failed to that an employee committed a wrongdoing or tort

that caused her injury. Therefore, the district court did not err in granting summary

judgment to NVI on Edwards’s claim of negligent hiring, retention, training and

supervision. Accordingly, we affirm with respect to this issue.

       Invasion of Privacy

      Alabama state law recognizes the tort of invasion of privacy. Ex parte

Birmingham New, Inc., 778 So.2d 814, 818 (Ala. 2000). Invasion of privacy

includes giving publicity to private information about the plaintiff that violates

ordinary decency. Id. A person is subject to liability for giving publicity to a

matter concerning the private life of another, if the matter publicized “would be

highly offensive to a reasonable person” and “is not of legitimate concern to the

public.” Id. Invasion of privacy also includes putting the plaintiff in a false, but

not necessarily defamatory, position in the public eye. Id. For a false light claim,

“the false light in which the other was placed [must] be highly offensive to a

reasonable person,” and “the actor [must have] had knowledge of or acted in

reckless disregard as to the falsity of the publicized matter.” Butler v. Town of

Argo, 871 So.2d 1, 12 (Ala. 2003) (false light). For both types of claims, publicity

is defined as “making a matter . . . public, by communicating it to the public at

large or to so many persons that the matter must be substantially certain to become


                                          19
              Case: 13-12876    Date Filed: 06/12/2014    Page: 20 of 20


one of public knowledge. Ex parte Birmingham New, Inc., 778 So.2d at 818

(publicity to private information); see Butler, 871 So.2d at 12-13 (false light).

      None of the actions Edwards cited, including: (1) the recording of

information in her personnel file; (2) NVI’s contesting of her petition for

unemployment benefits; (3) a comment made by a store employee to the District

Manager; and (4) other employees being told not to talk to her constitute an

invasion of privacy. Therefore, the district court did not err in granting summary

judgment to NVI on Edwards’s invasion of privacy claim. Accordingly, we affirm

with respect to this issue.

                                         III.

      Edwards brief has raised points that we have not addressed in this opinion.

We have not addressed them because the district court’s dispositive order correctly

dealt them. The district court’s judgment is

      AFFIRMED.




                                          20